Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  162400(86)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 162400
  v                                                                COA: 345720
                                                                   Saginaw CC: 17-043666-FH
  DAVID JOHN WILLIAMS,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a pro per
  supplement to the application and to exceed the page limitation is GRANTED. The
  supplement submitted on December 28, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 28, 2020

                                                                              Clerk